DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Benjamin, Adiprasito and Adeli-Mosabbeb appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 10 and 19, Benjamin discloses a system and method to trigger actions of the ego vehicle for avoiding said dangerous situations, or for mitigating the impact of an inevitable collision based on traffic participant recognition, ego vehicle trajectory and intention prediction, and risk awareness estimation. Adiprasito discloses a system and method to detect a narrow passage in the form of the presence of two objects that restrict the ego-vehicle on both sides and control transverse positioning of the ego-vehicle between the two objects. Adeli-Mosabbeb discloses systems and methods to provide a framework based on graph convolution to uncover the spatiotemporal relationships in the scene for reasoning about intents of the pedestrians. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, wherein outputs of both the ego-thing graph and the ego-stuff graph are fused and passed through an encoder to form an interaction representation of the driving scene and the interaction representation and the intention representation are aggregated through a temporal decoder to predict the driver stimulus action. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 2-9 are dependent upon claim 1. Claims 11-18 are dependent upon claim 10. Claim 20 is dependent upon claim 19. These claims are allowable for at least the same reasons given for independent claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664